DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to correspondence filed on 08/06/2021.


	
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  claims 1 is/are allowed primarily because the closest prior art of record U.S Publication number 2010/0132359 A1 and U.S Patent 7735325 B2, cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “A thermodynamic power generation system for generating power from a low-grade or mid-grade heat source, the system  including: an outlet buffer vessel; two or more fluidized adsorber beds, each adsorber bed containing a sorbent, the two or more fluidized adsorber beds being arranged in parallel, with an inlet end of each adsorber bed in fluid communication with the inlet buffer vessel, and with an outlet end of each adsorber bed in fluid communication with the outlet buffer vessel; a refrigerant configured to circulate within the fluid flow path, the turbine, and the adsorption thermal compressor, for driving the turbine, wherein the refrigerant is configured to be adsorbed and desorbed by the sorbent in a vapor phase without condensing into a liquid phase; wherein the two or more fluidized adsorber beds are in thermal communication with the low-grade or mid-grade heat source” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 30, 2022